 

Case: 4:17-cr-00095-RWS Doc. #: 325-1 | Filed: 10/16/19 : Page: 1 of 6 PagelD #: 1593
~ RECEIVED
JUN 18-2019
—BY¥MAIL—— peg tces
! “Waited Stobes oe Bemeiriee |

 

Va Cose Now H2I1-Ci2+ 00095 Ais6-PLC
7 ( Sear lle Tr.
sai Masaiseitaln dade Ciel, Cohen. Buck is |
"ney Cliee Tidge Kodinay US. Sippel

hess fuss Prevec\i La, excise nde of Such ca trarlolina,

eater, Lh smblu, Submitting , ease in iS Gn cltochmant of 0 coomssganbanes.—
Sent i ee Wont ‘Geoun the U.S. Diegartmerct aC Suetieas

__ Of fico of Tnspector Generel Lnveshiagtions Dw: SiO «

 

 

   
  

 

b

 

a) A\ \so heina, Sack Hie meatkeue jos ban Foeuerdad frie Puskas

 

 

 

5) Tw bleak avd jin \igltt of trans pace eu, end Qoevecnmevt

 

 

 

 
Case: 4:17-cr-00095-RWS Doc. #: 325-1 Filed: 10/16/19 Page: 2 of 6 PagelD #: 1594

Page. AOFS

5) Nec es es ra Croat:

 

 

 

—_see\abed +o dis mater is Dus +n: on Lpeomine, stots ieee ee iaeael

a.

 

 

has Durisdichon taken Aucicial neice aver +h. eae ct \wende |

&.) a ww ah g g g i : : va -
_"Tiaspector General, by Mail L, Meauai, asia Sak it ie DD llon and wes

 

 

Ceceivesa buy Qandaloin Lid Crile Aedes hack. 4, AO\>S east G, Wen +o
D \lon Sune, AAG a@ind, \salebsnasnst cs to uthentHis Gainneibl. Couck ugill

 

 

——s F ’

i Se pit eile ip thn sable abba ap Sse and, or

pevita

2 Rasputin, one glean) See ee at in

 

 

 

 

 

 

 

 

 
Case: 4:17-cr-00095-RWS Doc. #: 325-1 Filed: 10/16/19 Page: 3 of 6 PagelD #: 1595

   
 

}
nae, aes |
T wad

I

I

 

 

C go2cifi teem aint OushGs ce: an ere fac f1seue leaine Fe AN (4aiI
a ee es Fellouss
A

Foe the Sel 2. Crh 2 ea.

Sep li hi VV (E: oO A nubs

 

   

a

 

atl") MERON +e Om ie 2 2 gLe Plane. Zo Cn \ C60 & A

 

Oo Fs \AG Lhe 2 Owe. Tea AO C Ai 2 ? C of Orr =F a

 

 

 

 

 

 

 
Case: 4:17-cr-00095-RWS Doc. #; 325-1 Filed: 10/16/19 ‘Page: 4 of 6 PagelD #: 1596

 

 

__‘Pege 4 of 5 | |

ft.) Altra in He Gi Cirecsit, cent Grane ctl
rhe Dismissal of thetind pri LS CS CSC COWKE ed Sstebes Ve Norigac.
G2 sp hed tao LTC al gow). Ths beleaving ot Anetoba eh (GS, Mica,

¢: +

 

 

 

43171 -C2-OG045

 

 

 

 

ee cE tens Beil ule Loe
elle “Ore fm pints Flactieic cia vockon in _CiR-CO0kS instant

4

 

hed é !: r L. Lise M1. Yemm -to Ace.pa. =

fa an ence tnd meens of Wuichice.

 

 

 

 

   

im the Fetorc| Bisrens of Dnwestigntion Cer)! $ Cuidieal TWwackina,

—

Sastem, TL win pk bre factedo

 
Case: 4:17-cr-00095-RWS_ Doc. #: 325-1 Filed: 10/16/19 Page: 5 of 6 PagelD #: 1597

pace ofS

om Te ett ta Baie Bonny Eid

Asthtt

 

 
   

 

 

 

 

 

 

 

 

| Bota Oey a |
< Ps ta ae EG, OEE SRL TG PT

 

 

 

Or emend ul ane
end a Atee newts

cS aeene IIS | | Lynitteds i

 

 

 
U.S. Department of Justice
Office of the Inspector General

Investigations Division
1425 New York Avenue, NW, Suite 7100
Washington, DC 20530

 

 

May 31, 2019

Oscar Dillion HT
Randolph County
200 W. Buena Vista
Chester, IL 62233

_ Dear Mr. Dillion: _

Thank you for your correspondence received May 10, 2019. The U.S. Department of Justice
(DOJ), Office of the Inspector General, investigates allegations of misconduct by employees and
contractors of DOJ, as well as waste, fraud and abuse affecting DOJ programs and operations.
After reviewing your complaint, we have determined that the matters that you raised are more
appropriate for review by other offices within the DOJ. Therefore, we have forwarded your
correspondence to:

- Drug Enforcement Administration
Office of Professional Responsibility
8701 Morrissette Drive
Springfield, VA 22152
Phone: (202) 307-1000

Federal Bureau of Investigation
Inspection Division
935 Pennsylvania Avenue NW
Washington, DC 20535
Phone: (202) 324-3000
Please direct any further correspondence regarding this matter to those offices,

Of course, if you have information that involves other allegations or issues regarding DOJ
employees, contractors, programs or operations, please feel free to submit that information to us.

Thank you for giving us the opportunity to review your concerns.

Sincerely,

Office of the Inspector General
Investigations Division

 

 
